                                                                       USDC SONY
                                                                       Dor r n   AT~x 1-r
                                                                           vl..JnlLl ~ l
UNITED STATES DISTRICT COURT
                                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X          DOC#:                I

BOARD OF EDUCATION OF THE
WAPPINGERS CENTRAL SCHOOL
                                                                       DATE_FILED:_L/31          /c)c»o
DISTRICT,
                    Plaintiff,
          -against-                                                       19   CIVIL 1730 (VB)

                                                                           JUDGMENT
D.M. and A.M., as the parents of E.M., a
student with a disability,
                             Defendants.
-----------------------------------------------------------X

         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated January 30, 2020, the District's motion for summary

judgment is DENIED. The Parents' motion for summary judgment is GRANTED. The decision of

the SRO is affirmed and the complaint is dismissed. The District is ORDERED to provide direct

funding or reimbursement of E.M.'s tuition at The Ridge School for the 2017-2018 school year;

accordingly, the case is closed.


Dated: New York, New York
       January 31, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     ~~
                                                                     Deputy Cle
